DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2021 has been entered.
Claim Status
Claims 38-56 are pending. 
Claims 1-13, 19, 33, 34, and 37 were previously canceled and claims 14-18, 20-32, 35, and 36 are 
canceled.
Claims 38-41 are currently amended.
Claims 42-56 are newly added. 
Claims 38-56 have been examined.
Claims 38-56 are rejected.

Priority
	Priority to CON PCT/EP2019/053722 filed on 02/14/2019, which claims priority to German patent application 10 2018 103 314.1 filed on 02/14/2018 is acknowledged.

Withdrawn and New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Response to Applicant’s Arguments
The rejection of claims 14-18, 20-32, 35, and 36 under 35 U.S.C. 103 as being unpatentable over Woodsman (How to Prevent Weeds from Growing in Driveway Cracks, Published 11/14/2017) in view of Smith (US Patent 7402623 B1, Published 07/22/2008) and Wang et al. (US patent Application Publication 2018/0072632 A1, Published 03/15/2018, Filed 09/13/2017) is withdrawn in view of the amendments to the claims.
The rejection of claims 38-41 under 35 U.S.C. 103 as being unpatentable over Woodsman (How to Prevent Weeds from Growing in Driveway Cracks, Published 11/14/2017) in view of Smith (US Patent 7402623 B1, Published 07/22/2008) and Wang et al. (US patent Application Publication 2018/0072632 A1, Published 03/15/2018, Filed 09/13/2017) is withdrawn in view of the amendments to the claims.

This is a new ground of rejection necessitated by the amendments to the claims.
Claims 38-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodsman (How to Prevent Weeds from Growing in Driveway Cracks, Published 11/14/2017) in view of Smith (US Patent 7402623 B1, Published 07/22/2008) and Kucharski et al. (US Patent 8182604 B2, Published 05/22/2012).
The claims are directed to a method for preventing or reducing plant growth comprising identifying a substrate in need of reduced plant growth, providing a liquid or dry powder mixture capable of biocementation comprising a urease-microorganism such as Sporosarcina pasteurii, Sporosarcina ureae, Proteus vulgaris, Myxococcus xanthus, Proteus mirabilis, Helicobacterpylori, or variants, serotypes, mutations or combinations thereof, calcium salts, and urea, applying the mixture to a substrate such as sand, gravel, , paper,  or combinations thereof, and forming a biocement layer so 
	Woodsman teaches to prevent weeds from growing in cracks and crevices of a driveway the cracks should be sealed with cement filler (p. 2, paragraphs 7 and  8).
	Woodsman lacks a teaching wherein the applying a mixture capable of biocementation.
	Smith teaches driveways made of concrete comprising cement (column 6, lines 15-24). 
	Kucharski et al. teach a method of forming a high strength cement comprising combining a starting material with urease producing microorganisms, urea, and calcium ions (abstract). Preferably, the microorganism is Sporosarcina pasteurii (column 7, lines 43-48). The starting material may be varied provided it is permeable; Preferably, the starting material has a particulate structure. When the starting material is rock it may be a sedimentary rock such as a terrigenous, chemical/biochemical or organic sedimentary rock selected from the group of sedimentary rocks comprising: conglomerate, breccia, sandstone, siltstone, shale, limestone, gypsum, dolostone, peat and lignite; Alternatively, the starting material may be unconsolidated or partially consolidated particulate material such as sand, soil, clay, sediments, sawdust or other material that is amenable to in situ cementation; Other starting materials include cardboard, particle board and soft woods; It will be appreciated that the properties of the starting material e.g. its composition, its particle size distribution and % voids in the material also affect the manner in which the method of the invention is applied (column 8, lines 1-16).  The method of the present invention may further be used in pavements to create "instant" pavements by surface treatment of natural or prepared sand surfaces for roads, runways etc and to rapidly repair degraded pavement sub base (column 9, lines 60-64). One of the advantages of the present invention is that it may be applied without unnecessary disruption or disturbance of the starting material; Thus, the present invention also provides an in situ method of forming a high strength cement in a permeable starting material (column 2, lines 9-19). The method is advantageous in that it can be adapted to be applied by spray (column 1, lines 31-41).

With regard to the water coefficient of the biocement layer, this is an inherent property of the composition taught by Kucharski et al. The instant composition and the composition of the prior art are identical. “Products of identical chemical composition can not have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). For the foregoing reasons the instant claims are rendered obvious by the teachings of the prior art. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617